     Case 1:20-cr-00241-DAD-BAM Document 179 Filed 02/12/21 Page 1 of 2


1     HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
2     ERIC V. KERSTEN, Bar #226429
      Assistant Federal Defender
3     Branch Chief, Fresno Office
      2300 Tulare Street, Suite 330
4     Fresno, California 93721-2226
      Telephone: (559) 487-5561
5
6
7
8                              IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   ) Case No. 1:20-cr-00241-DAD-BAM-6
                                                  )
12            Plaintiff,                          )
                                                  ) APPLICATION AND ORDER APPOINTING
13    vs.                                         ) CJA PANEL COUNSEL
                                                  )
14    REGINA BROOMALL,                            )
                                                  )
15           Defendant,                           )
                                                  )
16                                                )
17           Defendant Regina Broomall, through the Federal Defender for the Eastern District of
18    California, hereby requests appointment of CJA panel counsel.
19
             On December 10, 2020, an Indictment was issued in the above captioned case. Ms.
20
      Broomall contacted our office today seeking representation on her federal case.
21
             Ms. Broomall submits the Financial Affidavit as evidence of her inability to retain
22
23    counsel. Our office has a conflict. Therefore, after reviewing her Financial Affidavit it is

24    respectfully recommended that CJA panel counsel be promptly appointed to assist in advance of

25    Ms. Broomall’s arraignment.
26
27           DATED: February 11, 2021                       _/s/ Eric V. Kersten
                                                            ERIC V. KERSTEN
28                                                          Assistant Federal Defender
                                                            Branch Chief, Fresno Office
     Case 1:20-cr-00241-DAD-BAM Document 179 Filed 02/12/21 Page 2 of 2


1
                                                ORDER
2
             Having satisfied the Court that the defendant Regina Broomall is financially unable to
3
      retain counsel, the Court hereby appoints CJA panel counsel pursuant to 18 U.S.C. § 3006A.
4
5
      IT IS SO ORDERED.
6
         Dated:    February 12, 2021                         /s/ Barbara   A. McAuliffe               _
7
                                                       UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
